UNITED STATES DISTRESE COURTISOOTHERN DISTRICT OF NEW YORK Oérhel? LIEBS Ai? LAW FIRM, PLLC -

«

 

—_
ARTHUR USHERSON
Plaintiff(s)
-against-
BANDSHELL ARTIST MANAGEMENT
Defendant(s)

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

KELVI A FRIAS BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOTA
PARTY TO THIS ACTION, OVER THE AGE OF EIGHTEEN YEARS AND RESIDES IN
THE STATE OF NEW YORK.

That on September 5, 2019 at 09:29 PM at

C/o MARK MCKENNA
500 WEST 140TH STREET, #38
NEW YORK, NY10031,

deponent served the within true copy of the SUMMONS IN A CIVIL ACTION AND
COMPLAINT WITH EXHIBITS, CIVIL COVER SHEET on BANDSHELL ARTIST
MANAGEMENT, the defendariviespondent therein named,

CORPORATION by delivering thereat a true ‘capy of each to MARK MCKENNA personally,
served to be the corporatiori described in said SUMMONS IN A CIVIL AC

2484

Index #: 1:19-CV-6368-JMF

Date Filed:

AFFIDAVIT OF SERVICE

 

deponent knew said corporation so
TION AND COMPLAINT WITH

EXHIBITS, CIVIL COVER SHEET as said defendant/respondent and knew said individual to be AUTHORIZED to

accept thereof. .

Deponent further states that he describes the person actually served as follows:

 

 

 

Sex Skin Color Hair Color Age (Approx.) Height (Approx. ) Weight (Approx)
MALE WHITE WHITE 62 6'3 220
GLASSES

Sworn to me on: September 6, 2019

Linda Forman Robin Forman ~~ Gotham Process Inc.

Notary Public, State of New York Notary Public, State of New York 299 Broadway LKELVI A FRIAS

No. 01FO5031305 No. 01F06125415 New York NY 10007 . .

Qualified in New York County Qualified in New York County License #: 1232446

Commission Expires August 1, 2022 Commission Expires April 18,

2071

Docket #: *1125748*
